NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 3/8/2021:
The amendments to claims 67, 73, 76, 79, 84 and 87 are acknowledged and accepted.
The cancellation of claim 88 is acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Pedersen (Reg. No. 32,432) on March 11, 2021.

The application has been amended as follows: 
In claim 75, line 1, delete “claim 74”, and replace with --claim 67--

Allowable Subject Matter
Claims 67, 72, 73, 75, 76, 78, 79, 84, 87, 89 and 90 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 67, prior art fails to teach or reasonably suggest, either singly or in combination, the RFID reader is operably coupled to the scale to receive the weight information indicative of the mass of each of the plurality of animals and is configured to interrogate and derive enclosure information indicative of an identity of the enclosure from the enclosure RFID tag, and is further configured to generate an electronic animal manifest to be stored in the enclosure RFID tag and includes at least the animal identification information indicative of the identity of each of the plurality of animals, the weight information indicative of the mass of each of the plurality of animals, and the enclosure information indicative of the identity of the removable enclosure, in addition to the other limitations of the claim.
Regarding claims 76 and 87, prior art fails to teach or reasonably suggest, either singly or in combination, the weight information indicative of the mass of each of the plurality of animals is generated by weighing by difference each of the plurality of animals as the plurality of animals are at least one of incrementally received by a removable enclosure supported by the scale and decrementally removed from the removable enclosure supported by the scale, in addition to the other limitations of the claims.
Claims not specifically addressed are allowable due to their dependency.




Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUEZU ELLIS/Primary Examiner, Art Unit 2876